Citation Nr: 0604773	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July to October 1978, 
August 1983 to February 1984, and from July 1984 to April 
1988.  She also had service with the Army National Guard from 
July 1980 to December 1990, with periods of active duty for 
training during that time.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision that denied 
service connection for a bilateral knee disability.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for major depression is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The available service medical records are negative for 
complaints or findings concerning the knees.

2.  There is no competent medical evidence demonstrating that 
the veteran currently has a bilateral knee disability.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in April 2004.  The letter informed the 
veteran of the information and evidence required to 
substantiate the claim, and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains 
service medical records, and VA and private medical records.  
Although service medical records from the veteran's periods 
of active duty for training from July 1988 to December 1990 
are currently not of record, the veteran is not adversely 
impacted by the adjudication of the knee disability issue 
herein, as there is no demonstration of current knee 
disability, as will be discussed below.  The appellant has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that she has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on her behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The only evidence supporting the veteran's claim consists of 
her statements regarding the presence of a bilateral knee 
disability.  On her application for VA benefits submitted in 
July 1998, the veteran indicated that her bilateral knee 
disability was incurred in 1985 or 1986. 

The evidence against the veteran's claim consists of the 
service medical records and post-service treatment records.  
The service medical records show no complaints or findings 
concerning a bilateral knee disability.  Although the veteran 
reported a "trick" or locked knee on a report of medical 
history in conjunction with the separation examination in 
April 1988, a clinical evaluation of the musculoskeletal 
system, to include the lower extremities, at that time was 
normal.  The post-service VA and private medical records also 
fail to show that the veteran has a bilateral knee 
disability.  Physical examinations when the veteran was 
hospitalized at a private facility in December 1989 and at 
the VA in July 1990 were unremarkable.  No pertinent past 
medical history was reported on VA hospitalization beginning 
in July 1992.  

In the absence of any clinical evidence establishing that the 
veteran currently has a bilateral knee disability, the Board 
concludes that the medical evidence is of greater probative 
value than the veteran's statements regarding the existence 
of one.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
United States Court of Veterans Appeals noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a bilateral knee 
disability.  


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The veteran also asserts that new and material evidence has 
been received to reopen a claim for service connection for 
major depression.  In a rating decision dated in March 1993, 
the RO denied service connection for major depression.  The 
veteran was notified of this decision and of the right to 
appeal by a letter dated later that month, but a timely 
appeal was not received.  The veteran subsequently has sought 
to reopen her claim for service connection for major 
depression.  

In its August 2003 remand, the Board directed the RO to 
provide the veteran appropriate VCAA notice.  It is 
significant to point out, however, that the April 2004 letter 
contained an erroneous standard for what constitutes new and 
material evidence.  An amendment to 38 C.F.R. § 3.156 (2005) 
applies to claims on and after August 29, 2001, but the 
veteran's claim was filed in July 1997 and, the notice sent 
to her only furnished the standard applicable to the new 
regulation.  The Board also notes that the supplemental 
statement of the case issued in November 2005 also provided 
only the new version of the regulation.  Finally, the Board 
observes that the veteran's representative noted that the 
veteran had not been provided the proper standard for new and 
material evidence.

In addition, the Board notes that neither the personnel 
records, nor the service medical records from the veteran's 
periods of active duty for training between July 1988 and 
December 1990 when she was separated from the National Guard, 
have been associated with the claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the personnel 
and medical records from any periods of 
active duty for training the veteran had 
from July 1988 to December 1990.

2.  Thereafter, the RO should re-
adjudicate the claim, considering the 
version of 38 C.F.R. § 3.156 that was in 
effect prior to August 29, 2001.  

3.  If the claim remains denied, a 
supplemental statement of the case citing 
the version of 38 C.F.R. § 3.156 that was 
in effect prior to August 29, 2001, 
should be issued.  Thereafter, if 
appropriate, the case should be returned 
to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


